Citation Nr: 0009401	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fragment wound of the left neck, with an 
injury to Muscle Group XXII and sensory neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board has found the June 1998 VA examination report to be 
lacking since it does not specifically address the injury to 
Muscle Group XXII, for which the veteran is service 
connected.  See 38 C.F.R. § 4.73 (1999).  Also, the 
examination did not include an assessment of the sensory 
neuropathy that is part of the service-connected disability.  
See 38 C.F.R. § 4.124a (1999).  

The record also reflects in September 1998 the scar on the 
neck was noted to be very sensitive to touch, and at his 
October 1998 hearing, the veteran testified that his range of 
motion in the neck was limited and that his scar was 
sensitive.  Transcript.

Separate disabilities arising from a single disease entity 
are to be rated separately.  Fanning v. Brown, 4 Vet. App. 
225, 230 (1993); 38 C.F.R. § 4.25(b) (1999).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves  and joints overlap to a great extent, so that special 
rules are included in the appropriate bodily system for their 
evaluation.  38 C.F.R. § 4.14 (1999).  Also, separate ratings 
may be warranted for disfigurement, muscle damage, and pain 
from scars on the head, face, or neck.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994). 

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his neck disorder since May 1998.  After 
obtaining any necessary authorization, 
the RO should then obtain any medical 
records not currently on file.  In any 
event, the RO should obtain any 
additional records from the Great Falls, 
Montana, VA Medical Center and the Fort 
Harrison, Montana, VA Medical Center.

3.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
residuals of a fragment wound of the left 
neck, with an injury to Muscle Group XXII 
and sensory neuropathy, and that, under 
38 C.F.R. § 3.655 (1999), his claim will 
be denied if he fails to report for a VA 
examination without good cause.  
Notification of the examination date 
should also be documented in the claims 
folder.

4.  The veteran should then be afforded a 
comprehensive VA examination by a board 
consisting of an orthopedist and a 
neurologist, if available, to determine 
the current manifestations and severity 
of the residuals of the fragment wound in 
the neck.  The claims folder and a 
separate copy of this remand should be 
made available to the examiners, the 
receipt of which should be acknowledged 
in the examination report.  Joint or 
separate examinations are permissible, 
but both examiners must actually examine 
the veteran and review the entire claims 
folder.  Any indicated studies must be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiners.  

The orthopedist should 
a.  Identify the muscle group(s) 
affected by the fragment wound in 
the neck; 
b.  Comment on the degree of muscle 
damage (e.g., slight, moderate, 
moderately severe or severe); 
c.  Note whether the scar(s) on the 
neck are poorly nourished with 
repeated ulceration, or are tender 
and painful on objective 
demonstration; or are disfiguring 
and to what extent (e.g. slightly, 
moderately, or severely disfiguring 
or exceptionally repugnant); 
d.  Note whether there is marked 
discoloration or color contrast; and
e.  Describe any functional 
limitations due to the scar(s).

The orthopedist also should indicate 
whether any degenerative changes found on 
X-rays is likely related to the in-
service fragment wound and, if so, 
specifically report active and passive 
ranges of motion of the cervical spine, 
indicating at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion.  The examiner 
should also render an opinion on the 
extent, if any, of any fatigue, weakness, 
functional impairment, impaired 
coordination or pain in the cervical 
spine, from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion. 

With regard to the sensory neuropathy, 
the neurologist should 
a.  Identify any nerve(s) involved 
and note whether paralysis, neuritis 
or neuralgia is present; b.  If 
paralysis is present, the 
neurologist should note whether it 
is complete or incomplete; 
c.  If there is incomplete 
paralysis, the neurologist should 
comment on how it is manifested and 
whether it is severe, moderate or 
mild;  
d  If neuritis is present, the 
neurologist should comment on 
whether the neuritis of the affected 
nerve(s) is severe, moderate or 
mild; 
e.  If neuralgia is present, the 
neurologist should comment on 
whether the neuralgia of the 
affected nerve(s) is moderate or 
mild.

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

5.  The RO should then review the 
examination report(s).  If not responsive 
to the Board's instructions, such should 
be amended by the examiner so that the 
case will not have to be remanded again.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue of an 
increased rating to include consideration 
of whether separate ratings are warranted 
for any residuals of the fragment wound 
under Esteban and whether the veteran has 
any orthopedic disability related to the 
fragment wound.  If any new issue is 
adjudicated the veteran must be notified 
of the need to file a notice of 
disagreement if he disagrees.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlicon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


